Case: 2:19-cv-00031-WOB-CJS Doc #: 46 Filed: 11/06/19 Page: 1 of 3 - Page ID#: 606



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION
                                AT COVINGTON

  NICHOLAS SANDMANN, by and                    :     CASE NO. 2:19-cv-31-WOB-CJS
  through his parents and natural              :
  guardians, TED SANDMANN                      :     JUDGE BERTELSMAN
  and JULIE SANDMANN,                          :
                                               :     MAGISTRATE JUDGE SMITH
                Plaintiff,                     :
                                               :     JOINT MOTION TO CONTINUE
  v.                                           :     SCHEDULING CONFERENCE AND
                                               :     FOR EXTENSION OF TIME TO
  CABLE NEWS NETWORK, INC.,                    :     ANSWER, PLEAD, OR OTHERWISE
                                               :     RESPOND TO PLAINTIFF’S FIRST
                Defendant.                     :     AMENDED COMPLAINT
                                                     
        COMES NOW, Nicholas Sandmann, by and through his parents and natural

 guardians, Ted Sandmann and Julie Sandmann (“Plaintiff”), and Cable News Network,

 Inc. (“CNN”), by and through their respective counsel, and file this joint motion to

 continue the Rule 26(f) scheduling conference and to grant an extension of time for CNN

 to answer, plead, or otherwise respond to Plaintiff’s First Amended Complaint.

        On October 30, 2019, this Court issued an Order granting Plaintiff’s Motion for

 Leave to Amend Complaint and setting a Rule 26(f) scheduling conference for December

 3, 2019. (Doc. # 43). Unfortunately, co-counsel for the Plaintiff, L. Lin Wood and all

 attorneys for his firm, start a jury trial that day in Los Angeles, California. Because the

 issues set out in the Court’s Order are significant and will affect how the matter proceeds

 between the parties in this case, undersigned counsel for the Plaintiff respectfully request

 that the Court continue the Rule 26(f) conference until January 2020. Counsel for CNN

 consent and join in this request.




                                              1
Case: 2:19-cv-00031-WOB-CJS Doc #: 46 Filed: 11/06/19 Page: 2 of 3 - Page ID#: 607



        To ease scheduling, counsel for the Plaintiff and CNN have conferred and provide

 the following dates for which they are unavailable in January:

        January 2 through 3;

        January 8 through 10;

        January 14;

        January 21 through 24;

        Additionally, the undersigned counsel hereby agree that CNN shall have a 30-day

 extension of the deadline, up to and including December 13, 2019, for CNN to answer,

 plead, or otherwise respond to Plaintiff’s First Amended Complaint.          The Plaintiff

 consents to this request and asks the Court to grant CNN the requested additional time to

 respond.

        Respectfully submitted this the 6th day of November, 2019.

  For Plaintiff:                                 For Defendant:

  /s/ Todd V. McMurtry                           /s/ James E. Burke
  Todd V. McMurtry                               James E. Burke (pro hac vice)
  Kentucky Bar No. 82101                         Sarah V. Geiger (KBA No. 96173)
  tmcmurtry@hemmerlaw.com                        Amanda B. Stubblefield (KBA No. 96213)
                                                 KEATING MUETHING & KLEKAMP
  HEMMER DEFRANK WESSELS,                        PLL
  PLLC                                           One East Fourth Street, Suite 1400
  250 Grandview Drive, Ste. 500                  Cincinnati, OH 45202
  Ft. Mitchell, KY 41017                         Telephone: 513.579.6400
  Tel: 859-344-1188                              Fax: 513.579.6457
  Fax: 859-578-3869                              jburke@kmklaw.com
                                                 sgeiger@kmklaw.com
  and                                            astubblefield@kmklaw.com

  /s/ L. Lin Wood                                and
  L. Lin Wood (pro hac vice)
  lwood@linwoodlaw.com                           Charles D. Tobin (pro hac vice)
  Nicole Jennings Wade (pro hac vice)            Maxwell S. Mishkin (pro hac vice)
  nwade@linwoodlaw.com                           BALLARD SPAHR LLP
  G. Taylor Wilson (pro hac vice)                1909 K Street, NW, 12th Floor
  twilson@linwoodlaw.com

                                             2
Case: 2:19-cv-00031-WOB-CJS Doc #: 46 Filed: 11/06/19 Page: 3 of 3 - Page ID#: 608



  Jonathan D. Grunberg (pro hac vice)       Washington, DC 20006
  jgrunberg@linwoodlaw.com                  Telephone: 202.661.2200
                                            Fax: 202.661.2299
  L. LIN WOOD, P.C.                         tobinc@ballardspahr.com
  1180 W. Peachtree Street, Ste. 2040       mishkinm@ballardspahr.com
  Atlanta, GA 30309
  Tel: 404-891-1402                         Attorneys for Defendant,
  Fax: 404-506-9111                         Cable News Network, Inc.




                                        3
